

Exhibit 10.13


BLUCORA, INC.
2018 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT NOTICE


TO:                 (the “Participant” or “you”)


FROM:     Blucora, Inc., a Delaware corporation (the “Company”)


You are hereby granted by the Company a Stock Option (the “Option”) to purchase
shares of the Company’s Common Stock (“Shares”) pursuant to the Blucora, Inc.
2018 Long-Term Incentive Plan (the “Incentive Plan”).


The Option is subject to all the terms and conditions set forth in this
Nonqualified Stock Option Grant Notice (the “Notice of Grant”) and in the Stock
Option Agreement attached hereto as Exhibit A (the “Agreement”) and the
Incentive Plan, each of which are incorporated by reference into this Notice of
Grant. Capitalized terms that are not defined in the Notice of Grant shall have
the meanings given to them in the Agreement, and if not defined in the
Agreement, the meanings given to them in the Incentive Plan.


Date of Grant:                


Option Number:                


Number of Shares:                


Exercise Price per Share:                


Option Expiration Date:                


Vesting Commencement Date:                


Type of Option:    Nonqualified Stock Option        


Vesting and Exercisability Schedule: Except as specifically provided in the
Agreement and subject to the restrictions and conditions set forth in the
Incentive Plan, the Option shall vest and become exercisable as follows:







--------------------------------------------------------------------------------




(i)
one-third (1/3) of the Option (rounded down to the nearest whole Share) shall
vest and become exercisable on the first anniversary of the Vesting Commencement
Date, provided that you are employed by or providing services to the Company or
a Related Company on that date;



(ii)
an additional one-third (1/3) of the Option (rounded down to the nearest whole
Share) shall vest and become exercisable on the second anniversary of the
Vesting Commencement Date, provided that you are employed by or providing
services to the Company or a Related Company on that date; and



(iii)
the remaining one-third (1/3) of the Option shall vest and become exercisable on
the third anniversary of the Vesting Commencement Date, provided that you are
employed by or providing services to the Company or a Related Company on that
date.



Vesting will cease upon your Termination of Service and the unvested portion of
the Option will immediately terminate. Notwithstanding the foregoing, upon the
occurrence of a Termination of Service due to (i) your death or Total and
Permanent Disability, to the extent not already vested, the Option shall become
fully vested and exercisable as of the date of such Termination of Service; or
(ii) your Retirement on or after the first anniversary of the Date of Grant, to
the extent not already vested, the Option shall become fully vested and
exercisable as of the date of such Termination of Service. For purposes of this
Option, the term “Retirement” shall mean your voluntary Termination of Service
on or after your attainment of (i) age sixty (60) and five (5) years of service
with the Company or any Related Company, (ii) age fifty-five (55) and ten (10)
years of service with the Company or any Related Company, or (iii) any age with
twenty (20) years of service with the Company or any Related Company; provided,
however, that if at any time the Committee determines that your Termination of
Service should be a Termination of Service for Cause, then your Termination of
Service will no longer be due to your Retirement and the Option shall
immediately be forfeited.


Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting and exercisability schedule set forth herein do not
constitute an express or implied promise of your continued engagement as an
employee, officer, director or other service provider for the vesting period,
for any period, or at all, and shall not interfere with your right or the
Company’s right to terminate your employment or service relationship with the
Company or its Related Companies at any time, with or without Cause. For
purposes of this Option, the term “Cause” shall have the meaning set forth in
your Employment Agreement (as defined below), provided that if such Employment
Agreement does not define such term or no agreement is then in effect, then it
shall mean dishonesty, fraud, serious or willful misconduct, unauthorized use or
disclosure of confidential information or trade secrets, or conduct prohibited
by law (except minor violations), in each case as determined by the Committee,
whose determination shall be conclusive and binding.


-2-



--------------------------------------------------------------------------------






Employment Agreement: If there is a written employment agreement in effect
between you and the Company (the “Employment Agreement”), then the Option shall
be subject to the terms of such Employment Agreement, so long as such Employment
Agreement remains in effect (as it may be amended, supplemented or restated from
time to time) and the terms set forth in the Employment Agreement are applicable
to the Option.


Committee Decisions/Interpretations: You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Incentive Plan and the Option.


* * * * * * *
[Remainder of Page Intentionally Left Blank
Signature Page Follows.]


-3-



--------------------------------------------------------------------------------





By your signature below or electronic acceptance, you agree that the Notice of
Grant, the Agreement and the Employment Agreement (if applicable), and the
Incentive Plan, constitute your entire agreement with respect to the Option, and
except as set forth therein, may not be modified except by means of a writing
signed by the Company and you. This Notice of Grant and Agreement may be
executed and/or accepted electronically and/or executed in duplicate
counterparts, the production of either of which (including a signature or proof
of electronic acceptance) shall be sufficient for all purposes for the proof of
the binding terms of this Option.


BLUCORA, INC.










By:___________________________


Its: ___________________________
 
PARTICIPANT






______________________________
Signature


Date:__________________________


 
 
 





Attachments:
1. Stock Option Agreement
2. Incentive Plan
 
 







Signature Page to Notice of Grant



--------------------------------------------------------------------------------





EXHIBIT A
BLUCORA, INC.
2018 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT


1.Grant. The Company hereby grants to the Participant listed on the Notice of
Grant (the “Participant”) an Option to purchase the number of Shares and at the
exercise price as set forth in the Notice of Grant and subject to the terms and
conditions in this Stock Option Agreement (this “Agreement”) and the Incentive
Plan. Unless otherwise defined herein, the capitalized terms used herein shall
have the meanings given to them in the Notice of Grant, and if not defined in
the Notice of Grant, the meanings given to them in the Incentive Plan.
2.    Company’s Obligation. Unless and until the Option vests and is exercised,
the Participant will have no right to receive Shares under the Option. Prior to
actual distribution of Shares pursuant to any vested and exercised Option, such
Option will represent an unsecured obligation of the Company.
3.    Vesting and Exercisability. Subject to Paragraph 4 hereof and to any other
relevant Incentive Plan provisions, the Option will vest and become exercisable
as provided in the Notice of Grant. Any portion of the Option that is vested may
be exercised at any time during the period prior to the date the Option
terminates. No partial exercise of the Option may be for less than five percent
(5%) of the total number of Shares then available under the Option. In no event
shall the Company be required to issue fractional Shares.
4.    Termination of Option. The unvested portion of the Option will terminate
automatically and without further notice immediately upon the Participant’s
Termination of Service (voluntary or involuntary). The vested portion of the
Option will terminate automatically and without further notice on the earliest
of the dates set forth below:
a.    three (3) months after the Participant’s Termination of Service for any
reason other than Retirement, death or Total and Permanent Disability;
b.    one (1) year after the Participant’s Termination of Service by reason of
Retirement, death or Total and Permanent Disability;
c.    immediately upon notification to the Participant of the Participant’s
Termination of Service for Cause, unless the Committee determines otherwise. If
the Participant’s employment or service relationship is suspended pending an
investigation of whether he or she will be terminated for Cause, all of the
Participant’s rights under the Option likewise will be suspended during the
period of investigation. If any facts that would constitute termination for
Cause are discovered after the Participant’s Termination of Service, any Option
the Participant then holds may be immediately terminated by the Committee; or


A-1



--------------------------------------------------------------------------------




d.    the Option Expiration Date.
IT IS THE PARTICIPANT’S RESPONSIBILITY TO BE AWARE OF THE DATE ON WHICH THE
OPTION TERMINATES.
5.    Leave of Absence. The effect of a Company-approved leave of absence on the
terms and conditions of the Option will be determined by the Committee, subject
to applicable laws.
6.    Method of Exercise. The Participant may exercise the Option by giving
written notice to the Company, in form and substance satisfactory to the
Company, which will state the election to exercise the Option, the date of
exercise thereof, and the number of Shares for which the Participant is
exercising the Option. The written notice must be accompanied by full payment of
the exercise price for the number of Shares that are being purchased (plus any
employment tax withholding or other tax payment due with respect to the exercise
of the Option).
7.    Form of Payment of Exercise Price. The Participant may pay the Option
exercise price, in whole or in part, (a) in cash; (b) by wire transfer or check
acceptable to the Company; (c) if permitted by the Committee, having the Company
withhold Shares that would otherwise be issued on exercise of the Option that
have an aggregate Fair Market Value equal to the aggregate exercise price of the
Shares being purchased under the Option; (d) if permitted by the Committee,
tendering (either actually or, so long as the Shares are registered under
Section 12(b) or 12(g) of the Exchange Act, by attestation) Shares owned by the
Participant that have an aggregate Fair Market Value equal to the aggregate
exercise price of the Shares being purchased under the Option; (e) unless the
Committee determines otherwise and so long as the Shares are registered under
Section 12(b) or 12(g) of the Exchange Act, and to the extent permitted by law,
by delivery of a properly executed exercise agreement or notice, together with
irrevocable instructions to a brokerage firm designated or approved by the
Company to promptly deliver to the Company the aggregate amount of proceeds to
pay the Option exercise price; or (e) such other consideration as the Committee
may permit.
8.    Withholding Taxes. As a condition to the exercise of any portion of the
Option, the Participant must make such arrangements as the Company may require
for the satisfaction of any federal, state or local withholding tax obligations
that may arise in connection with such exercise. The Company may permit or
require the Participant to satisfy all or part of the Participant’s tax
withholding obligations by (a) paying cash to the Company or a Related Company,
as applicable; (b) having the Company or a Related Company, as applicable,
withhold an amount from any cash amounts otherwise due or to become due from the
Company or a Related Company, as applicable, to the Participant; (c) having the
Company withhold a number of Shares that would otherwise be issued to the
Participant having a Fair Market Value equal to the tax withholding obligations;
(d) surrendering a number of Shares the Participant already owns having a Fair
Market Value equal to the tax withholding obligations; or (e) any combination of
(a), (b), (c) or (d) above. The value of the Shares so withheld or tendered may
not exceed the employer’s minimum required tax withholding rate.


A-2



--------------------------------------------------------------------------------




9.    Limited Transferability; Who May Exercise. The Option may not be sold,
assigned, pledged (as collateral for a loan or as security for the performance
of an obligation or for any other purpose) or transferred by the Participant or
made subject to attachment or similar proceedings otherwise than by will or by
the applicable laws of descent and distribution, except to the extent the
Participant designates one or more beneficiaries on a Company-approved form who
may exercise the Option after the Participant’s death. Notwithstanding the
foregoing, the Committee, in its sole discretion, may permit the Participant to
assign or transfer the Option, subject to such terms and conditions as specified
by the Committee. During the Participant’s lifetime only the Participant may
exercise the Option. The Option may be exercised by the personal representative
of the Participant’s estate or the beneficiary thereof following the
Participant’s death.
10.    Regulatory Restrictions on Issuance of Shares Notwithstanding the other
provisions of this Agreement, if at any time the Company determines, in its sole
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Participant (or his or her estate),
such issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall be under no
obligation to the Participant to register for offering or resale or to qualify
for exemption under the Securities Act, or to register or qualify under the laws
of any state or foreign jurisdiction, any Shares, security or interest in a
security paid or issued under, or created by, the Incentive Plan, or to continue
in effect any such registrations or qualifications if made.
11.    Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that the Participant will not exercise the
Option, and that the Company will not be obligated to issue any Shares to the
Participant if the exercise thereof or the issuance of such Shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority. Any determination in this
connection by the Committee shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
applicable laws, rules, and regulations.
12.    Investment Representation. Unless the Shares are issued to the
Participant in a transaction registered under applicable federal and state
securities laws, the Participant represents and warrants to the Company that all
Shares which may be purchased hereunder will be acquired by the Participant for
investment purposes for his or her own account and not with any intent for
resale or distribution in violation of federal or state securities laws. Unless
the Shares are issued to the Participant in a transaction registered under the
applicable federal and state securities laws, at the option of the Company, a
stop-transfer order against the Shares may be placed on the official stock books
and records of the Company, and a legend indicating that such Shares may not be
pledged, sold or otherwise transferred, unless an opinion of counsel is provided
(concurred in by counsel for the Company) stating that such transfer is not in
violation of any applicable law or regulation, may be stamped on stock
certificates to ensure exemption from registration. The


A-3



--------------------------------------------------------------------------------




Company may require such other action or agreement by the Participant as may
from time to time be necessary to comply with the federal, state and foreign
securities laws.
13.    Binding Agreement. Subject to the limitation on the transferability of
the Option contained herein, this Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors and assigns.
14.    No Stockholder Rights. Neither the Participant nor any person entitled to
exercise the Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to
the Option unless and until the date of issuance under the Incentive Plan of any
such Shares upon the exercise of the Option. Except as otherwise provided in
Paragraph 15 hereof, no adjustment shall be made for dividends or other rights
for which the record date is prior to the issuance of any Shares subject to the
Option. The Participant agrees to execute any documents requested by the Company
in connection with the issuance of any Shares.
15.    Adjustments. The number of Shares covered by the Option, and the exercise
price thereof, shall be subject to adjustment in accordance with Article 11 of
the Incentive Plan.
16.    Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by interoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify the
Participant from time to time; and to the Participant at the Participant’s
electronic mail or postal address as shown on the records of the Company from
time to time, or at such other electronic mail or postal address as the
Participant, by notice to the Company, may designate in writing from time to
time.
17.    Committee Authority; Decisions Conclusive and Binding. The Participant
acknowledges that a copy of the Incentive Plan has been made available for his
or her review by the Company, and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts the Award subject to all the
terms and provisions thereof. The Committee will have the power to interpret
this Agreement, the Notice of Grant and the Incentive Plan, and to adopt such
rules for the administration, interpretation and application of the Incentive
Plan as are consistent therewith and to interpret or revoke any such rules. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions of the Committee upon any questions arising under the Incentive Plan,
this Agreement or the Notice of Grant. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Incentive Plan, this Agreement or the Notice of Grant.
18.    No Effect on Employment or Service Relationship. Nothing in the Incentive
Plan or any Award granted under the Incentive Plan will be deemed to constitute
an employment or service contract or confer or be deemed to confer any right for
the Participant to continue in the employ or service of, or to continue any
other relationship with, the Company or any Related


A-4



--------------------------------------------------------------------------------




Company or limit in any way the right of the Company or any Related Company to
terminate the Participant’s employment or other service relationship at any
time, with or without Cause.
19.    No Right to Damages. The Participant will have no right to bring a claim
or to receive damages if the Participant is required to exercise the vested
portion of the Option within three (3) months (or one (1) year in the case of
Retirement, Total and Permanent Disability or death) of the Participant’s
Termination of Service or if any portion of the Option is cancelled or expires
unexercised. The loss of existing or potential profit in the Option will not
constitute an element of damages in the event of the Participant’s Termination
of Service for any reason even if the termination is in violation of an
obligation of the Company or a Related Company to the Participant.
20.    Claims. The Participant’s sole remedy for any Claim shall be against the
Company, and the Participant shall not have any claim or right of any nature
against any Related Company (including, without limitation, any parent,
subsidiary or affiliate of the Company) or any stockholder or existing or former
director, officer or employee of the Company or any Related Company. The
foregoing individuals and entities (other than the Company) shall be third-party
beneficiaries of this Agreement for purposes of enforcing the terms of this
Paragraph 20.
21.    Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.
22.    Section 409A. The Option is intended to be exempt from the requirements
of Section 409A or to satisfy those requirements, and shall be construed
accordingly.
23.    Governing Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive laws
of the State of Delaware, without reference to any choice-of-law rules. The
Participant irrevocably consents to the nonexclusive jurisdiction and venue of
the state and federal courts located in Dallas County, the State of Texas.
24.    Recovery of Compensation. In accordance with Section 6.13 of the
Incentive Plan, the Company may recoup all or any portion of any Shares paid to
the Participant in connection with the Option, as set forth in the Company’s
clawback policy, if any, approved by the Board from time to time.
25.    Conflicting Terms; Incentive Plan Governs. This Agreement and the Notice
of Grant are subject to all terms and provisions of the Incentive Plan. In the
event of a conflict between one or more provisions of this Agreement or the
Notice of Grant and one or more provisions of the Incentive Plan, the provisions
of the Incentive Plan will govern.


A-5



--------------------------------------------------------------------------------




26.    Entire Agreement. This Agreement together with the Notice of Grant and
the Incentive Plan supersede any and all other prior understandings and
agreements, either oral or in writing, between the parties with respect to the
subject matter hereof and constitute the sole and only agreements between the
parties with respect to the said subject matter. All prior negotiations and
agreements between the parties with respect to the subject matter hereof are
merged into this Agreement and the Notice of Grant. Each party to this Agreement
and the Notice of Grant acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement,
the Notice of Grant or the Incentive Plan and that any agreement, statement, or
promise that is not contained in this Agreement, the Notice of Grant or the
Incentive Plan shall not be valid or binding or of any force or effect.
Notwithstanding anything to the contrary contained in the Notice of Grant, this
Agreement or in the Incentive Plan, in the event of any conflict between the
terms and conditions of the Option as set forth in the Notice of Grant, this
Agreement and in the Incentive Plan, as the case may be, and the terms and
conditions of the Employment Agreement, the terms and conditions of the
Employment Agreement shall govern unless the conflicting provision in the Notice
of Grant, this Agreement or in the Incentive Plan, as the case may be, is more
favorable to the Participant; in which case, the provision more favorable to the
Participant shall govern; provided, however, that notwithstanding the foregoing,
in no event shall any extended exercise period set forth in the Employment
Agreement modify or extend the Option Expiration Date as set forth in the Notice
of Grant.
27.    Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
28.    Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.
29.    Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
30.    Modification. No change or modification of this Agreement or the Notice
of Grant shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties; provided, however, that
the Company may change or modify this Agreement or the Notice of Grant without
the Participant’s consent or signature if the Company determines, in its sole
discretion, that such change or modification is necessary for purposes of
compliance with or exemption from the requirements of Section 409A of the Code
or any regulations or other guidance


A-6



--------------------------------------------------------------------------------




issued thereunder. Notwithstanding the preceding sentence, the Company may amend
the Incentive Plan to the extent permitted by the Incentive Plan.


A-7

